        Case 1:21-cv-00277-WJ-KK Document 27 Filed 07/02/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

PUEBLO OF LAGUNA; PUEBLO OF
JEMEZ,

               Plaintiffs,

       v.                                                    CIV. No. 1:21-cv-00277-WJ-KK

MICHAEL REGAN, in his official capacity
as Administrator of the United States
Environmental Protection Agency;
UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY; TAYLOR N.
FERRELL, in his official capacity as
Acting Assistant Secretary of the Army for
Civil Works; UNITED STATES ARMY
CORPS OF ENGINEERS,

               Defendants.

     ORDER DENYING UNOPPOSED MOTION TO AUTHORIZE APPEARANCE OF
            CLINICAL LAW STUDENTS ON BEHALF OF PLAINTIFFS

       THIS MATTER comes before the Court upon an Unopposed Motion for Authorization of

Appearance of Clinical Law Students on Behalf of Plaintiffs Pueblo of Laguna and Pueblo of Jemez,

filed on June 28, 2021 by Plaintiffs (Pueblo of Laguna and Pueblo of Jemez, Gabriel Pacyniak, a

faculty supervisor at the University of New Mexico (“UNM”) School of Law’s Natural Resources

and Environmental Law Clinic) (Doc. 20).

       In essence, the four-count, 65-page complaint alleges that defendant federal agencies acted

arbitrarily and unlawfully in repealing the 2015 Clean Water Rule and violated their Trust duties to

the Pueblos. The Environmental Law Clinic (“Clinic”) represents Plaintiffs Pueblo of Laguna and

Pueblo of Jemez, and the Clinic supervisor, Gabe Pacyniak (“Faculty Supervisor”), is counsel of

record. Doc. 1 (Compl). Plaintiffs request that the Court enter an Order authorizing two UNM
        Case 1:21-cv-00277-WJ-KK Document 27 Filed 07/02/21 Page 2 of 4




clinical law students, Jeffrey D. Hoagland and Eziquel Garcia, to represent Plaintiffs under the

control and direction of the dean of the law school and under the active supervision of Mr. Pacyniak.

        This Court’s local rules envisions representations of parties by law students:

        Clinical Law Student Practice. A law student participating in the clinical program
        at the University of New Mexico School of Law may, under the control and direction
        of the dean of the law school, represent a party. A member of the Federal Bar,
        designated by the dean, must actively supervise the student and sign any pleading,
        motion or other paper prepared by the student. An order authorizing the student's
        appearance must be filed before the student appears in court.

D.N.M.LR-Civ.83.11. Affording law students an opportunity to actively participate in

case litigation before graduating law school is commendable. However, after reviewing

the complaint as well as the court docket in this case, the Court is not inclined to grant

this particular request.

        In denying the request, the Court is not disparaging the legal ability of Clinic

supervisory staff or the legal promise of the UNM law students. Rather, having presided

over numerous environmental cases which generally require inordinate amounts of time

and attention, the Court has several concerns. The first is the continuity of representation

by law students who have but a clinical semester to devote to the case before incoming

students take over. The docket already indicates that in the short space of three months,

new clinical law students have replaced those who co-signed the complaint. Cmp. Doc. 1

(Mar. 26, 2021) & Docs. 4-12 (all filed May 13, 2021). Given the complexity of the

issues in this case, there is no doubt that a significant amount of time will be necessary

for each new group of students to become familiar with the case, resulting in significant

delays in a case which the Court expects to have a long litigation life under normal

circumstances.




                                                   2
        Case 1:21-cv-00277-WJ-KK Document 27 Filed 07/02/21 Page 3 of 4




       Second, the District of New Mexico already faces an unusually heavy caseload

with a shortage of district judges. While the concept of allowing clinical law students to

represent Plaintiffs is workable in many lawsuits, this is not the case in which to carry it

out—as evidenced by certain entries in the docket thus far:

      On May 17, 2021, United States Magistrate Judge Kirtan Khalsa denied as moot
       eight motions (including amended motions) by the clinical law students) to
       “withdraw as attorneys.” See Doc. 13 at 2: “Because neither student has been
       authorized to appear as Plaintiffs’ counsel, it would be both unnecessary and
       inappropriate for the Court to allow either student to withdraw.”

      On May 20, 2021, Judge Khalsa entered an Order striking a “Consent Order
       Granting Substitution of Attorney” that was filed by supervising attorney
       Pacyniak—the same attorney who will be supervising the clinical law students
       who seek to participate in the litigation of this case. Judge Khalsa noted that a
       “request for a court order must be made by motion” referring counsel to
       Fed.R.Civ.P.7(b)(1) (emphasis added), and added:

            This is not the first time Plaintiffs’ counsel have needlessly consumed
            judicial resources by filing documents that suggest a lack of
            understanding of the procedural rules governing civil practice in this
            Court. (See Doc. 13 (denying Docs. 4-12 as moot).) Plaintiffs’ counsel
            are cautioned to exercise greater care in future to ensure that any
            documents they file in this action fully comply with the Federal Rules
            of Civil Procedure, including Federal Rule of Civil Procedure 11, and
            with the Local Civil Rules of the United States District Court for the
            District of New Mexico.

       Doc. 16 at 2.

      Even here, in the instant “unopposed” motion, Mr. Pacyniak failed to comply with
       this Court’s local rules regarding submission of proposed orders for unopposed
       motions. See CM/ECF Admin. Proc. Man., §12 (“Proposed Orders”) and see
       Court’s external website for Chief Judge Johnson, “Proposed Orders/Text” text:
       https://www.nmd.uscourts.gov/content/honorable-william-p-johnson

       The issues in this case are both too legally sophisticated and complex to provide a

training ground for clinical law students—or (as illustrated by the above examples) for

supervising professors to become familiar with this Court’s procedural rules. The Court

has no objection to these students participating in the lawsuit by assisting counsel of

                                                 3
        Case 1:21-cv-00277-WJ-KK Document 27 Filed 07/02/21 Page 4 of 4




record in the background in order to obtain hands-on experience working on a case

involving natural resource and environmental law; but clinical law students will not be

permitted to become counsel of record for Plaintiffs in this particular case.

       IT IS SO ORDERED.




                                      _________________________________
                                      WILLIAM P. JOHNSON
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                 4
